DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2010/0002399) (“Mori”).
	With regard to claim 1, figure 7 of Mori discloses a semiconductor package, comprising: a base film 11 having a first surface (top of circuit substrate 11) and a second surface (bottom of circuit substrate 11) opposite to the first surface (top of 11); a plurality of input/output lines (“semiconductor element 12 is joined to the first metal plate 14 with solder”, par [0032]) on the first surface (top of 11) of the base film 11; a semiconductor chip 12 disposed on the first surface (top of 11) of the base film 11 and connected to the input/output lines (“solder”, par [0032]), the semiconductor chip 12 including a central portion (center of 12) and end portions (left and right ends of 12 in fig. 7) on opposite sides of the central portion (center of 12); and a heat radiation pattern 40 on the second surface (bottom of 11) of the base film 11, the heat radiation pattern 40 corresponding to the semiconductor chip 12 and having a plurality of openings 41 that correspond to the end portions (left and right ends of 12) of the semiconductor chip 12 and that vertically (left and right ends of 12 overlap with holes 41) overlap the end portions (left and right ends of 12) of the semiconductor chip 12.
	With regard to claim 4, figure 7 of Mori discloses that the semiconductor chip 12 has: first (left edge of 12) and second edges (right edge of 12) opposite to each other; and third (edge of 12 along x axis on closer side) and fourth edges (edge of 12 along x axis on further side) opposite to each other and perpendicular to the first (left edge of 12) and second edges (right edge of 12), and wherein each of the openings 41 has: a first (left side of 41) side spaced apart from the first edge (left edge of 12); a second side (right side of 41) spaced apart from the second edge (right edge of 12); and third and fourth sides (closer and further edges of 41) that are opposite to each other and spaced apart from the third edge or the fourth edge (closer and further edges of 12).
	With regard to claim 8, figure 7 of Mori discloses that when viewed in a first direction (y axis direction), the base film 11 has a first length (length of 13), the semiconductor chip 12 has a second length (length of 12), and the heat radiation pattern 40 has a third length (length of 40) less (length of 40 less than length of 13) than the first length (length of 13) and greater (length of 40 greater than length of 12) than the second length (length of 12).
With regard to claim 9, figure 7 of Mori discloses that when viewed in a second direction (x axis direction) perpendicular to the first direction (y axis direction), the semiconductor chip 12 has a first width (width of 12), and the heat radiation pattern (width of 40) has a second width (width of 40 greater than width of 12) greater than the first width (width of 12).
With regard to claim 12, figure 7 of Mori discloses that the semiconductor chip 12 has: first (left edge of 12) and second edges (right edge of 12) opposite to each other; and third (closer edge of 12) and fourth edges (further edge of 12) opposite to each other and perpendicular to the first (left edge of 12) and second edges (right edge of 12), and wherein each of the openings 41 has: a first side (left side of 41) spaced apart from the first edge (left edge of 12); a second side (right side of 41) spaced apart from the second edge (right edge of 12); and a third side (closer side of 41) spaced apart from the third edge (closer edge of 12) or the fourth edge (further edge of 12).
With regard to claim 13, figure 7 of Mori discloses that the semiconductor chip 12 has: a first edge (left edge of 12) spaced apart at a first distance (left edge of 12 to left side of 13) from a first side (left side of 13) of the base film 11; and a second edge (closer edge of 12) spaced apart from at a second distance (distance from closer edge of 12 to closer side of 13) from a second side (closer side of 13) of the base film 11, the second distance different from the first distance (“rectangular”, par [0034]).
With regard to claim 14, figure 7 of Mori discloses that the heat radiation pattern 40 has: a third edge (left edge of 40) spaced apart at a third distance (distance from left edge of 40 to left edge of 13) from the first side (left side of 13) of the base film 13; and a fourth edge (closer edge of 40) spaced apart at a fourth distance (distance from closer edge of 40 to closer side of 13) from the second side (closer side of 13) of the base film 11, wherein the third distance (distance from left edge of 40 to left edge of 13) is less (distance from left edge of 40 to left edge of 13 is less than distance from left edge of 12 to left side of 13) than the first distance (distance from left edge of 12 to left side of 13), wherein the fourth distance (distance from closer edge of 40 to closer side of 13) is less than the second distance (distance from closer edge of 12 to closer side of 13), and wherein the third distance (distance from left edge of 40 to left edge of 13) is substantially the same as the fourth distance (distance from closer edge of 40 to closer side of 13).

Claims 15, 20-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (KR 101493869) (“Choi”).
With regard to claim 15, figures 1 and 7e of Choi discloses a semiconductor package (“COF type semiconductor package”, abstract), comprising: a base film 13 having a first surface (top of insulating substrate 13, fig. 1) and a second surface (bottom of 13) opposite to the first surface (top of 13); a semiconductor chip 11 on the first surface (top of 13) of the base film 13, the semiconductor chip 12 having a length in a first direction (left to right direction in fig. 1) and a width in a second direction (in to out of page direction) perpendicular to the first direction (left to right direction), the width less than the length (“adhesive member and the heat dissipating member may have a rectangular shape”, par [0020]); and a heat radiation pattern 18 on the second surface (bottom of 13) of the base film 13, wherein the semiconductor chip 11 includes: a plurality of first chip pads (left conductive leads 14) adjacent to a first edge (left edge of semiconductor device 11) of the semiconductor chip 11 parallel to the second direction (in to out of page direction); and a plurality of second chip pads (right conductive leads 14) adjacent to a second edge (right edge of 11) of the semiconductor chip 11 opposite to the first edge (left edge of 11), wherein the heat radiation pattern 18 has: a first opening (left pressure absorbing region 19 in fig. 7e) that vertically overlaps the first chip pads (left 14) of the semiconductor chip 11; and a second opening (right 19 in fig. 7e) that vertically overlaps the second chip pads (right 14) of the semiconductor chip 11, and wherein each of the first (left 19) and second openings (right 19) has an opening length in the second direction (in to out of page direction in fig. 1), the opening length greater (opening length along long end of region 19 greater than width of 11) than the width of the semiconductor chip 11.
With regard to claim 20, figures 1 and 7e of Choi discloses a semiconductor package, comprising: a base film 13 having a first surface (top of 13) and a second surface (bottom of 13) opposite to the first surface (top of 13); a plurality of input/output lines 14 on the first surface (top of 13) of the base film 13; a semiconductor chip 11 on the first surface (top of 13) of the base film 13 and connected to the input/output lines 14, the semiconductor chip 11 including: first (closer edge of 11 in fig. 1) and second edges (further edge of 11) opposite to each other; third ( left edge of 11) and fourth edges (right edge of 11) perpendicular to the first (left edge of 11) and second edges (right edge of 11) and opposite to each other, the first (closer edge of 11) and second edges (further edge of 11) being longer than the third (left edge of 11) and fourth edges (right edge of 11); and a heat radiation sheet 18 on the second surface (bottom of 13) of the base film 13, the heat radiation sheet 18 corresponding to the semiconductor chip 11, wherein the semiconductor chip 11 includes: a plurality of first chip pads 14 arranged adjacent to the first (closer edge of 11) and second edges (further edge of 11); and a plurality of second chip pads (left and right 14) arranged adjacent to the third (left edge of 11) and fourth edges (right edge of 11), wherein the heat radiation sheet 18 has a first opening (left pressure absorbing region 19 in fig. 7e) and a second opening (right 19 in fig. 7e) that partially expose the base film 13, wherein the first opening (left 19 in fig. 7e) vertically overlaps the second chip pads 14 adjacent to the third edge (left edge of 11), and wherein the second opening (right 19 in fig. 7e) vertically overlaps the second chip pads 14 adjacent to the fourth edge (right edge of 11).
With regard to claim 21, figures 1 and 7e of Choi discloses that each of the first and second openings 19 has: a first side (left side of 19) spaced apart from the first edge (closer edge of 11) of the semiconductor chip 11; and a second side (right side of 19) spaced apart from the third edge (left edge of 11) of the semiconductor chip 11.
With regard to claim 23, figures 1 and 7e of Choi discloses that when viewed in a first direction (left to right), the base film 13 has a first length, the semiconductor chip 11 has a second length, and the heat radiation sheet 18 has a third length less than the first length and greater than the second length (length of 18 less than length of 13 and greater than length of 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2010/0002399) (“Mori”) in view of Hattori et al. (US 2008/0079146) (“Hattori”).
With regard to claim 10, Mori does not disclose that the heat radiation pattern is a sheet having a thickness in a range of about 15 um to about 50 um.
However, figure 16 of Hattori discloses that the heat radiation pattern 20s is a sheet having a thickness in a range of about 15 um to about 50 um (“thickness thereof was set to 50 um”, par [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the stress relaxation member of Mori with the thickness as taught in Hattori in order relax the thermal stress acting on the heat radiation member and prevent peeling of the heat radiation member.  See par ]0012] of Hattori. 

Allowable Subject Matter
Claims 2-3, 5-7, 11, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        7/28/2022